DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 7-11, in the reply filed on February 23, 2022 is acknowledged. Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1-6 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Objections
Claim 7 is objected to because of the following informalities:  the claim refers to withdrawn claim 1. The subject matter of claim 1 should be directly included within claim 7.  Appropriate correction is required.
Claim 8 recites “The method according to claim 7, the method comprising wherein the following steps”.  The language should be simplified in an appropriate manner (e.g. “The method according to claim 7, wherein the following steps” or “The method according to claim 7, further comprising the following steps”).  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As to claim 10, the claim recites “the steps and take place at the same time”.  The limiting effect of the recitation is unclear.  It is not clear which steps are understood to take place at the same time due to the presence of the word “and”.  It is not clear whether only some of the steps take place at the same time or whether all of the steps take place at the same time. Appropriate correction and clarification is required in a manner supported by the original disclosure.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pett et al. (US 2013/0040073).
Regarding claim 7, Pett et al. teach a method for producing a riblet film (Figure 1; paragraphs [0001] and [0024] – used for drag reduction) comprising a riblet structure on a first side (Figure 1 (10) and Figure 2 (20) - embossed upper surface) and a fixing surface on a second side Figure 1 (10) and Figure 2 (20) – flat surface opposite the embossed upper surface) comprising surrounding a planar textile with an embossing lacquer (Figure 2 (22) – paragraphs [0056], [0064] – “impregnated” and [0094]: substrate (22) can be a scrim, such as a woven fabric, that is impregnated with the lacquer material; paragraph [0094], last sentence – 
As to claim 9, Pett et al. teach the embossing lacquer is applied to a substrate to which, at least when cured, the embossing lacquer can be detached from the substrate in a non-destructive manner (Figure 4 (41) is reasonably understood to be a substrate as claimed; paragraphs [0090]-[0092]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pett et al. (US 2013/0040073), as applied to claims 7 and 9 above.
As to claim 8, Pett et al. teach the method set forth above. Further, Pett et al. suggests that generally, the film will be embossed prior to crosslinking (paragraph [0090] – “In general”). As such, Pett et al. do not limit the sequence of performing steps, but also do not exemplify the claimed sequence.  However, the sequence of performing steps is prima facie obvious absent a showing of new or unexpected results (see MPEP 2144.04 IV C).  In the instant case, the same product is understood to be produced by the method of Pett et al. as is produced by the disclosed method.  It follows that the evidence of record supports the conclusion that the selection of the sequence of performing the steps is prima facie obvious.
As to claim 11, Pett et al. teach adding an adhesive layer on a side facing away from the riblet structure (e.g. Figure 5 (52); paragraphs [0029] and [0092]).  Pett et al. do not explicitly recite when the adhesive layer is applied.  However, the sequence of performing steps is prima facie obvious absent a showing of new or unexpected results (see MPEP 2144.04 IV C).  In the instant case, the same product is understood to be produced by the method of Pett et al. as is produced by the disclosed method.  It follows that the evidence of record supports the conclusion that the selection of the sequence of performing the steps is prima facie obvious.
 
Claim 10 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pett et al. (US 2013/0040073), as applied to claims 7 and 9 above.
As to claim 10, Pett et al. teach and suggest embossing and curing the at the same time (paragraph [0090]).  As such, Pett et al. is understood to anticipate the claim (see section 112b rejection where it is not clear what steps are necessarily in view).  Alternatively, the sequence of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art references disclose analogous articles comprising riblets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742